UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended March 31, 2007 Commission File Number 1-6560 THE FAIRCHILD CORPORATION (Exact name of Registrant as specified in its charter) Delaware (State of incorporation or organization) 34-0728587 (I.R.S. Employer Identification No.) 1750 Tysons Boulevard, Suite 1400, McLean, VA 22102 (Address of principal executive offices) (703) 478-5800 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past ninety (90) days:[] Yes[X] No. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer: [] Large accelerated file[] Accelerated filer[X] Non-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] Yes [X] No On October 31, 2007, the number of shares outstanding of each of the Registrant’s classes of common stock was as follows: Title of Class Class A Common Stock, $0.10 Par Value 22,604,835 Class B Common Stock, $0.10 Par Value 2,621,338 THE FAIRCHILD CORPORATION INDEX TO QUARTERLY REPORT ON FORM 10-Q FOR THE PERIOD ENDED MARCH 31, 2007 PART I. FINANCIAL INFORMATION Page Item 1. Condensed Consolidated Balance Sheets as of March 31, 2007 (unaudited) and September 30, 2006 3 Condensed Consolidated Statements of Operations for the Three and Six Months Ended March 31, 2007 and 2006 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Six Months Ended March 31, 2007 and 2006 (unaudited) 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Results of Operations and Financial Condition 22 Item 3. Quantitative and Qualitative Disclosure About Market Risk 31 Item 4. Controls and Procedures 33 PART II. OTHER INFORMATION Item 1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 5. Other Information 34 Item 6. Exhibits 34 All references in this Quarterly Report on Form 10-Q to the terms ‘‘we,’’ ‘‘our,’’ ‘‘us,’’ the ‘‘Company’’ and ‘‘Fairchild’’ refer to The Fairchild Corporation and its subsidiaries. All references to ‘‘fiscal’’ in connection with a year shall mean the 12 months ended September 30th. PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS THE FAIRCHILD CORPORATION AND CONSOLIDATED SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) ASSETS March 31, 2007 September 30, 2006 CURRENT ASSETS: (Unaudited) Cash and cash equivalents $ 12,003 $ 8,541 Short-term investments - unrestricted 15,692 50,510 Short-term investments - restricted 51,650 6,002 Accounts receivable-trade, less allowances of $1,179 and $1,083 18,572 16,927 Finished goods inventories, less reserves of $16,059 and $15,223 135,406 106,718 Prepaid expenses and other current assets 20,834 10,795 Total Current Assets 254,157 199,493 Property, plant and equipment, net of accumulated depreciation of $28,850 and $24,989 59,592 58,698 Goodwill 12,322 14,128 Amortizable intangible assets, net of accumulated amortization of $1,959 and $1,673 1,007 1,279 Unamortizable intangible assets 32,679 30,969 Prepaid pension assets 34,223 33,373 Deferred loan fees 1,936 3,170 Long-term investments - unrestricted 3,499 4,370 Long-term investments - restricted 21,902 60,949 Notes receivable 3,339 5,396 Other assets 4,179 3,304 TOTAL ASSETS $ 428,835 $ 415,129 The accompanying Notes to Condensed Consolidated Financial Statements are an integral part of these statements. 3 THE FAIRCHILD CORPORATION AND CONSOLIDATED SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except per share data) LIABILITIES AND STOCKHOLDERS’ EQUITY March 31, 2007 September 30, 2006 (Unaudited) CURRENT LIABILITIES: Bank notes payable and current maturities of long-term debt $ 60,149 $ 25,492 Accounts payable 56,060 26,325 Accrued liabilities: Salaries, wages and commissions 10,087 10,044 Insurance 7,234 7,357 Interest 840 1,810 Other accrued liabilities 25,659 28,304 Income taxes 1,155 2,314 Current liabilities of discontinued operations - 62 Total Current Liabilities 161,184 101,708 LONG-TERM LIABILITIES: Long-term debt, less current maturities 30,098 65,450 Other long-term liabilities 31,746 31,750 Pension liabilities 40,183 40,622 Retiree health care liabilities 24,758 26,008 Deferred tax liability 4,761 4,530 Noncurrent income taxes 7,582 39,923 Noncurrent liabilities of discontinued operations 16,120 16,120 TOTAL LIABILITIES 316,432 326,111 Commitments and contingencies STOCKHOLDERS' EQUITY: Class A common stock, $0.10 par value; 40,000 shares authorized, 30,480 shares issued and 22,605 shares outstanding; entitled to one vote per share 3,047 3,047 Class B common stock, $0.10 par value; 20,000 shares authorized, 2,621 shares issued and outstanding; entitled to ten votes per share 262 262 Paid-in capital 232,625 232,612 Treasury stock, at cost, 7,875 shares of Class A common stock (76,352 ) (76,352 ) Retained earnings (accumulated deficit) 1,927 (15,680 ) Notes due from stockholders (43 ) (43 ) Accumulated other comprehensive loss (49,063 ) (54,828 ) TOTAL STOCKHOLDERS' EQUITY 112,403 89,018 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 428,835 $ 415,129 The accompanying Notes to Condensed Consolidated Financial Statements are an integral part of these statements. 4 THE FAIRCHILD CORPORATION AND CONSOLIDATED SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) Three Months Ended March 31, Six Months Ended March 31, 2007 2006 2007 2006 (Unaudited) (Unaudited) REVENUE: (Restated) (Restated) Net sales $ 80,775 $ 62,727 $ 141,160 $ 114,038 Rental revenue 237 237 475 475 81,012 62,964 141,635 114,513 COSTS AND EXPENSES: Cost of goods sold 49,268 38,976 87,278 71,064 Cost of rental revenue 59 51 119 107 Selling, general & administrative expense 40,479 35,438 76,759 64,482 Other income, net (779 ) (712 ) (3,867 ) (1,285 ) Amortization of intangibles 141 129 279 257 89,168 73,882 160,568 134,625 OPERATING LOSS (8,156 ) (10,918 ) (18,933 ) (20,112 ) Interest expense (4,096 ) (1,772 ) (9,146 ) (4,758 ) Interest income 630 611 1,750 959 Net interest expense (3,466 ) (1,161 ) (7,396 ) (3,799 ) Investment income 736 389 1,932 1,317 Increase in fair market value of interest rate contract - - - 836 Loss from continuing operations before taxes (10,886 ) (11,690 ) (24,397 ) (21,758 ) Income tax (provision) benefit (49 ) 5 (656 ) 18 Equity in earnings (loss) of affiliates, net - (1 ) 89 (42 ) Loss from continuing operations (10,935 ) (11,686 ) (24,964 ) (21,782 ) Earnings (loss) from discontinued operations, net (778 ) 621 (2,744 ) 210 Gain on disposal of discontinued operations, net 32,815 - 45,315 12,500 NET EARNINGS (LOSS) $ 21,102 $ (11,065 ) $ 17,607 $ (9,072 ) BASIC AND DILUTED EARNINGS (LOSS) PER SHARE: Loss from continuing operations $ (0.43 ) $ (0.46 ) $ (0.99 ) $ (0.86 ) Earnings (loss) from discontinued operations, net (0.03 ) 0.02 (0.11 ) 0.01 Gain on disposal of discontinued operations, net 1.30 - 1.80 0.49 NET EARNINGS (LOSS) PER SHARE $ 0.84 $ (0.44 ) $ 0.70 $ (0.36 ) Weighted average shares outstanding: Basic and Diluted 25,226 25,226 25,226 25,226 The accompanying Notes to Condensed Consolidated Financial Statements are an integral part of these statements. 5 THE FAIRCHILD CORPORATION AND CONSOLIDATED SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Six Months Ended March 31, 2007 2006 (Unaudited) (Restated) Cash flows from operating activities: Net earnings (loss) $ 17,607 $ (9,072 ) Depreciation and amortization 4,086 3,291 Non-cash interest expense 2,844 469 Gain on collection of note receivable (2,110 ) - Stock compensation expense 13 90 Increase in fair market value of interest rate contract - (836 ) Equity in (earnings) loss of affiliates, net of distributions (89 ) 42 Gain on sale of investments (1,294 ) (712 ) Net proceeds from the sale of trading securities 32,301 10,031 Changes in operating assets and liabilities (15,512 ) (12,488 ) Non-cash charges and working capital changes of discontinued operations (45,378 ) (12,103 ) Net cash used for operating activities (7,532 ) (21,288 ) Cash flows from investing activities: Purchases of property, plant and equipment (3,690 ) (4,120 ) Change in available-for-sale investment securities, net 29 9,526 Equity investment in affiliates - (43 ) Proceeds from sale of equity investment in affiliates 95 - Net proceeds from the sale of discontinued operations 12,500 12,500 Collections of notes receivable 3,767 548 Net cash provided by investing activities of discontinued operations - 41 Net cash provided by investing activities 12,701 18,452 Cash flows from financing activities: Proceeds from issuance of debt 15,031 23,584 Debt repayments (16,973 ) (13,849 ) Payment of interest rate contract - (4,310 ) Payment of financing fees (18 ) (289 ) Loan repayments from stockholders - 66 Net cash used for financing activities of discontinued operations - (343 ) Net cash provided by (used for) financing activities (1,960 ) 4,859 Net change in cash and cash equivalents 3,209 2,023 Effect of exchange rate changes on cash 253 1 Cash and cash equivalents, beginning of the period 8,541 12,582 Cash and cash equivalents, end of the period $ 12,003 $ 14,606 The accompanying Notes to Condensed Consolidated Financial Statements are an integral part of these statements. 6 THE FAIRCHILD CORPORATION AND CONSOLIDATED SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The condensed consolidated balance sheet as of March 31, 2007, and the condensed consolidated statements of operations, and cash flows for the periods ended March 31, 2007 and 2006 have been prepared by us, without audit.In the opinion of management, all adjustments necessary to present fairly the financial position, results of operations, and cash flows at March 31, 2007, and for all periods presented, have been made. These adjustments include certain reclassifications, which reflect the sale of our shopping center and the sale of the remaining operations of a landfill development partnership as discontinued operations.These adjustments also include restatement adjustments.For additional discussion regarding the nature and impact of the restatement adjustments, see Note 2 of these condensed consolidated financial statements as well as Notes 2 and 18 of our audited financial statements in our 2006 Annual Report on Form 10-K. During the three months ended December 31, 2006, we corrected the carrying value of the liability associated with our arrangement to acquire the remaining 7.5% of PoloExpress.As a result of this correction, we recognized $1.3 million of interest expense during the six months ended March 31, 2007 that pertained to periods prior to October 1, 2006.Management believes the impact of this error is immaterial in each applicable prior period. The condensed consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) for interim financial statements and the Securities and Exchange Commission’s instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, certain information and footnote disclosures normally included in complete financial statements prepared in accordance with GAAP have been condensed or omitted.These condensed consolidated financial statements should be read in conjunction with the financial statements and notes thereto included in our 2006 Annual Report on Form 10-K.The results of operations for the periods ended March 31, 2007 and 2006 are not necessarily indicative of the operating results for the full year.Certain amounts in the prior period financial statements have been reclassified to conform to the current presentation. The financial position and operating results of our foreign operations are consolidated using, as the functional currency, the local currencies of the countries in which they are located. The balance sheet accounts are translated at exchange rates in effect at the end of the period, and the statement of operations accounts are translated at average exchange rates during the period.The resulting translation gains and losses are included as a separate component of stockholders' equity.Foreign currency transaction gains and losses are included in our statement of operations in the period in which they occur. Liquidity The Company has experienced losses from operations and negative operating cash flows in each of the years for the three years ended September 30, 2006.Although the Company believes its financial resources are sufficient to fund its operations and other contractual obligations in the near term, our cash needs could be substantially higher than projected.The Company believes it has sufficient financial flexibility to meet the near term liquidity needs, including the potential to refinance existing debt, borrow additional funds, sell non-core assets, or reduce operational cash disbursements.However, external factors could impact our ability to execute these alternatives. Stock-Based Compensation We adopted Statement of Financial Accounting Standards (“SFAS”) No. 123R, Share Based Payment, on October 1, 2005, and accordingly, we recognized a nominal amount of compensation cost in the three and six months ended March 31, 2007 and 2006. No tax benefits and deferred tax assets were recognized on the compensation cost because our tax position reflects a full domestic valuation allowance against deferred tax assets. Our employee stock option plan expired in April 2006 and our non-employee directors’ stock option plan expired in September 2006.As of March 31, 2007, outstanding stock options on Class A common stock reflected only those stock options granted prior to the expiration of the plans.During the six months ended March 31, 2006, the Company granted 3,000 stock options at a weighted-average exercise price of $2.46 per share.On March 31, 2007, we had outstanding stock option awards of 322,917, of which 232,917 stock option awards were vested.No new stock option plans are being proposed at this time. 7 Comprehensive Income (Loss) The activity in other comprehensive income (loss), net of tax, was: Three Months Ended March 31, Six Months Ended March 31, (In thousands) 2007 2006 2007 2006 Net earnings (loss) $ 21,102 $ (11,065 ) $ 17,607 $ (9,072 ) Unrealized periodic holding gains (losses) on available-for-sale securities (314 ) 4,118 1,947 3,117 Foreign currency translation adjustments 784 1,096 3,818 68 Unrealized holding gains on derivatives - - - 299 Other comprehensive income (loss) $ 21,572 $ (5,851 ) $ 23,372 $ (5,588 ) The components of accumulated other comprehensive loss were: (In thousands) March 31, 2007 September 30, 2006 Unrealized holding gains on available-for-sale securities $ 7,506 $ 5,559 Foreign currency translation adjustments 5,454 1,636 Excess of additional pension liability over unrecognized prior service costs (62,023 ) (62,023 ) Accumulated other comprehensive loss $ (49,063 ) $ (54,828 ) Recently Issued Accounting Pronouncements In February2007, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards (“SFAS”) No. 159, The Fair Value Option for Financial Assets and Financial Liabilities, permitting entities to elect fair value measurement for many financial instruments and certain other items. Unrealized gains and losses on designated items will be recognized in earnings at each subsequent period. SFAS No. 159 also establishes presentation and disclosure requirements for similar types of assets and liabilities measured at fair value. We are required to adopt this statement in October2008 and we are currently evaluating the potential impact to our future results of operations, financial position, and cash flows. In September2006, the FASB issued SFAS No. 157, Fair Value Measurements, which defines fair value, establishes a framework for measuring fair value in GAAP, and expands disclosures about fair value measurements.SFAS No. 157 does not require any new fair value measurements, but provides guidance on how to measure fair value by providing a fair value hierarchy used to classify the source of the information. We are required to adopt this statement in October2008 and we are currently evaluating the potential impact to our future results of operations, financial position, and cash flows. In September 2006, the FASB published SFAS No. 158, Employers’ Accounting for Defined Benefit Pension and Other Postretirement Pension Plans – an amendment of FASB Statements No. 87, 88, 106, and 132(R).SFAS No. 158 requires an employer to recognize in its statement of financial position the overfunded or underfunded status of a defined benefit postretirement plan measured as the difference between the fair value of plan assets and the benefit obligation. Employers must also recognize as a component of other comprehensive income, net of tax, the actuarial gains and losses and the prior service costs and credits that arise during the period. SFAS No. 158 is effective for fiscal years ending after December 15, 2006 and will be adopted by the Company as of September 30, 2007.If SFAS No. 158 was adopted as of September 30, 2006, the Company would have recorded a reduction in prepaid assets and other assets of $18.1 million and $1.5 million, respectively, a decrease in pension liabilities of $2.6 million, and a charge to other comprehensive income (loss) of $17.0 million. In July 2006, the FASB issued FIN No.48, Accounting for Uncertainty in Income Taxes – an interpretation of FASB Statement No. 109.FIN No. 48 requires the use of a two-step approach for recognizing and measuring tax benefits taken or expected to be taken in a tax return and disclosures regarding uncertainties in income tax positions. We are required to adopt FIN No. 48 effective October1, 2007. The cumulative effect of initially adopting FIN No. 48 will be recorded as an adjustment to opening retained earnings in the year of adoption and will be presented separately. Only tax positions that meet the more likely than not recognition threshold at the effective date may be recognized upon adoption of FIN No. 48. We are currently evaluating the impact this new standard will have on our future results of operations, financial position, and cash flows. 8 2. RESTATEMENT During the course of our fiscal 2006 audit and based upon discussions with our external independent registered public accounting firm and management, the Audit Committee of our Board of Directors concluded in January 2007 that our previously filed interim and audited consolidated financial statements should not be relied upon since they were prepared applying accounting practices in accounting for income taxes that did not comply with U.S. generally accepted accounting principles (“GAAP”) and, consequently, we would restate our consolidated financial statements. During the course of management’s review of the Company’s historical financial statements, additional errors were identified.The consolidated financial statements for the three and six months ended March 31, 2006 included in this Quarterly Report on Form10-Q include restatement adjustments that we have categorized into the following three areas: our accounting for income taxes; our accounting for commitments and contingencies; and our accounting for long-term investments. As a result of the restatement, originally reported net loss for the three and six months ended March 31, 2006 decreased by $1.1 million ($0.04 per share) and $1.2 million ($0.05 per share), respectively.The cumulative impact of errors related to periods prior to September 30, 2005 of $1.4 million has been reflected as an increase to beginning retained earnings as of October 1, 2005. The following table summarizes the impact of the restatement adjustments on net loss and basic and diluted earnings (loss) per share for the three and six months ended March 31, 2006. Three Months Ended Six Months Ended (In thousands, except per share data) March 31, 2006 March 31, 2006 Net loss, as previously reported $ (12,125 ) $ (10,241 ) Restatement adjustments for: Commitments and contingencies 50 55 Long-term investments 983 1,009 Income taxes 27 105 Net loss, as restated $ (11,065 ) $ (9,072 ) Basic and diluted earnings (loss) per share: As previously reported $ (0.48 ) $ (0.41 ) Total impact of restatement adjustments 0.04 0.05 As restated $ (0.44 ) $ (0.36 ) 9 Financial Statement Impact Statement of Operations Impact The following table displays the cumulative impact of the restatement on the condensed consolidated statements of operations for the three months ended March 31, 2006. Restatement Adjustments for: (In thousands) As Previously Reported (a) Income Taxes Commitments and Contingencies Long-term Investments Total Restatement Adjustments As Restated Revenues $ 62,964 $ - $ - $ - $ - $ 62,964 Cost of revenues 39,027 - 39,027 Other operating expenses 34,832 - 23 - 23 34,855 Operating loss (10,895 ) - (23 ) - (23 ) (10,918 ) Net interest expense (1,261 ) - 73 27 100 (1,161 ) Investment income 389 - 389 Loss from continuing operations before taxes (11,767 ) - 50 27 77 (11,690 ) Income tax (provision) benefit (22 ) 27 - - 27 5 Equity in loss of affiliates, net (957 ) - - 956 956 (1 ) Loss from continuing operations (12,746 ) 27 50 983 1,060 (11,686 ) Earnings from discontinued operations, net 621 - 621 Net loss $ (12,125 ) $ 27 $ 50 $ 983 $ 1,060 $ (11,065 ) (a) Certain previously reported balances have been reclassified to conform to the current condensed consolidated balance sheet presentation, including reclassification to discontinued operations of those assets and liabilities related to a landfill development partnership, sold in April 2006, and Airport Plaza shopping center, sold in July 2006. The following table displays the cumulative impact of the restatement on the condensed consolidated statements of operations for the six months ended March 31, 2006. Restatement Adjustments for: (In thousands) As Previously Reported (a) Income Taxes Commitments and Contingencies Long-term Investments Total Restatement Adjustments As Restated Revenues $ 114,513 $ - $ - $ - $ - $ 114,513 Cost of revenues 71,171 - 71,171 Other operating expenses 63,383 - 71 - 71 63,454 Operating loss (20,041 ) - (71 ) - (71 ) (20,112 ) Net interest expense (3,979 ) - 126 54 180 (3,799 ) Investment income 1,317 - 1,317 Increase in fair market value of interest rate contract 836 - 836 Loss from continuing operations before taxes (21,867 ) - 55 54 109 (21,758 ) Income tax (provision) benefit (87 ) 105 - - 105 18 Equity in loss of affiliates, net (997 ) - - 955 955 (42 ) Loss from continuing operations (22,951 ) 105 55 1,009 1,169 (21,782 ) Earnings from discontinued operations, net 210 - 210 Gain on disposal of discontinued operations, net 12,500 - 12,500 Net loss $ (10,241 ) $ 105 $ 55 $ 1,009 $ 1,169 $ (9,072 ) (a) Certain previously reported balances have been reclassified to conform to the current condensed consolidated balance sheet presentation, including reclassification to discontinued operations of those assets and liabilities related to a landfill development partnership, sold in April 2006, and Airport Plaza shopping center, sold in July 2006. 10 3. CASH EQUIVALENTS AND INVESTMENTS Management determines the appropriate classification of our investments at the time of acquisition and reevaluates such determination at each balance sheet date.Cash equivalents and investments consist primarily of money market accounts, investments in United States government securities, investment grade corporate bonds, credit derivative obligations, and equity securities.Investments in common stock of public corporations are recorded at fair market value and classified as trading securities or available-for-sale securities.Investments in credit derivative obligations, characterized as other securities, are recorded at fair market value and classified as available-for-sale securities. Other long-term investments do not have readily determinable fair values and consist primarily of investments in preferred and common shares of private companies and limited partnerships. Available-for-sale securities are carried at fair value, with unrealized holding gains and losses reported as a separate component of stockholders' equity, except to the extent that unrealized losses are deemed to be other than temporary, in which case such unrealized losses are reflected in earnings.Trading securities are carried at fair value, with unrealized holding gains and losses included in investment income.Investments in equity securities and limited partnerships that do not have readily determinable fair values are stated at cost and are categorized as other investments. Realized gains and losses are determined using the specific identification method based on the trade date of a transaction.Interest on government and corporate obligations are accrued at the balance sheet date. Investments in companies in which ownership interests range from 20 to 50 percent are accounted for using the equity method. A summary of the cash equivalents and investments held by us follows: March 31, 2007 September 30, 2006 Aggregate Aggregate Fair Cost Fair Cost (In thousands) Value Basis Value Basis Cash and cash equivalents: Money market and other cash funds $ 12,003 $ 12,003 $ 8,541 $ 8,541 Total cash and cash equivalents 12,003 12,003 8,541 8,541 Short-term investments: Money market funds – available-for-sale – restricted 12,364 12,364 6,002 6,002 Corporate bonds – available-for-sale – restricted 23,702 23,914 - - Corporate bonds – trading securities 14,079 14,079 42,919 42,919 Equity securities – trading securities - - 2,459 2,459 Equity and equivalent securities – available-for-sale 1,613 825 5,132 825 Equity and equivalent securities – available-for-sale – restricted 15,584 12,492 - - Total short-term investments 67,342 63,674 56,512 52,205 Long-term investments: U.S. government securities – available-for-sale – restricted - - 512 512 Money market funds – available-for-sale – restricted 6,793 6,793 10,313 10,313 Corporate bonds – available-for-sale – restricted 3,288 3,288 28,934 29,326 Equity and equivalent securities – available-for-sale – restricted 11,821 7,985 9,275 7,984 Other securities – available-for-sale – restricted - - 11,915 11,565 Other investments, at cost 3,499 3,499 4,370 4,370 Total long-term investments 25,401 21,565 65,319 64,070 Total cash equivalents and investments $ 104,746 $ 97,242 $ 130,372 $ 124,816 On March 31, 2007 and September 30, 2006, we had restricted investments of $73.6 million and $67.0 million, respectively, all of which are maintained as collateral for certain debt facilities, the Esser put option, environmental matters, and escrow arrangements. On March 31, 2007 and September 30, 2006, cash of $8.0 million and $3.4 million, respectively, is held by our European subsidiaries which have debt agreements that place restrictions on the amount of cash that may be transferred outside the borrowing companies. For additional information on debt see Note 4. 11 On March 31, 2007, we had gross unrealized holding gains from available-for-sale securities of $7.7 million and gross unrealized losses from available-for-sale securities of $0.2 million. On September 30, 2006, we had gross unrealized holding gains from available-for-sale securities of $5.9 million and gross unrealized losses from available-for-sale securities of $0.4 million. We use the specific identification method to determine the gross realized gains (losses) from sales of available-for-sale securities. 4. DEBT At March 31, 2007 and September 30, 2006, notes payable and long-term debt consisted of the following: (In thousands) March 31, 2007 September 30, 2006 Revolving credit facilities – Hein Gericke $ 11,419 $ 11,425 Seasonal loan facilities – PoloExpress 12,142 - Current maturities of long-term debt 36,588 14,067 Total notes payable and current maturities of long-term debt 60,149 25,492 GoldenTree term loan – Corporate 20,938 30,000 Term loan agreement – Hein Gericke 4,934 6,090 Term loan agreement – PoloExpress 9,201 11,292 Promissory note – Corporate 13,000 13,000 CIT revolving credit facility – Aerospace 10,422 9,603 GMAC credit facility – Hein Gericke 3,236 3,118 Other notes payable, collateralized by assets 3,444 3,837 Capital lease obligations 1,511 2,577 Less: current maturities of long-term debt (36,588 ) (14,067 ) Net long-term debt 30,098 65,450 Total debt $ 90,247 $ 90,942 Term Loan at Corporate On May 3, 2006, we entered into a credit agreement with The Bank of New York, as administrative agent, and GoldenTree Asset Management, L.P., as collateral agent. The lenders under the Credit Agreement were GoldenTree Capital Opportunities, L.P. and GoldenTree Capital Solutions Fund Financing.Pursuant to the credit agreement, we borrowed from the lenders $30.0 million. The loan matures on May 3, 2010, subject to certain mandatory prepayment events described in the credit agreement. Interest on the loan is LIBOR plus 7.5%, per annum, with an initial interest rate of 12.75% fixed through November 2006.As of March 31, 2007, the applicable interest rate increased to 12.9%.Subsequent interest periods may be selected by us, ranging from one month to nine months, or, if consented to by the lenders, for 12 months. Also, we may choose to convert the method of interest from a LIBOR based loan to a prime based loan. The loan is collateralized by the stock of Banner Aerospace Holding Company I, Inc., (the parent of our Aerospace segment), certain undeveloped real estate owned by us in Farmingdale, N.Y., condemnation proceeds we expect to receive for certain other real estate in Farmingdale, N.Y., and any remaining proceeds to be received by us in the future from the Alcoa transaction. Upon the sale or other monetization of the collateral, the proceeds from such collateral must be used to prepay the loan. We may elect to retain 27.5% of the proceeds from the monetization of the collateral (instead of applying 100% of such proceeds to make a mandatory prepayment of the loan), provided that the remaining collateral meets or exceeds a collateral to loan value of 1.9:1 and we pay the lenders a fee of 3.0% of the retained proceeds. If the loan is voluntarily prepaid by us within the first three years of the loan, we must pay a prepayment penalty of 3.0% in year one, 2.0% in year two, or 1.0% in year three. The credit agreement defines an “Available Amount” as $30.0 million, plus net cash proceeds from the sale of the Company’s shopping center, plus new money from any equity offerings and earnings from investments.During the term of the loan, the aggregate of the following may not exceed the Available Amount (unless consented to by the lenders): additional investments by us in our PoloExpress or Hein Gericke segments or in any new company or new ventures; new acquisitions; guarantees by us of additional debt incurred by our PoloExpress or Hein Gericke segments (with an exception for the existing guarantees); loans by us to our sports and leisure segment (with an exception for the existing loans); and repurchases by us of our outstanding stock. The Available Amount was $40.3 million at March 31, 2007. 12 During the term of the loan: · We must maintain cash, cash equivalents, or public securities that meet or exceed a minimum liquidity threshold of between $10.0 million and $20.0 million. At March 31, 2007, our minimum liquidity requirement was $10.0 million, and accordingly we have classified $10.0 million of qualified investments as restricted long-term investments. · A change of control whereby Jeffrey Steiner, Eric Steiner, or Natalia Hercot cease to own a controlling interest in The Fairchild Corporation would be an event of default under the loan. Subject to the covenants in the credit agreement, the proceeds of the loan may be used for general working capital purposes, investments, or stock repurchases. Credit Facilities at Hein Gericke and PoloExpress On March 1, 2006, our PoloExpress segment entered into an €11.0 million ($14.7 million at March 31, 2007) seasonal credit line with Stadtsparkasse Düsseldorf, with half of the facility available to us for the 2006 season. Borrowings under the facility for the 2006 season were repaid prior to June 30, 2006. The seasonal credit line bears interest at 1.5% over the three-month Euribor rate (5.22% at March 31, 2007) when utilized as a short-term credit facility and 2.75% over the European Overnight Interest Average rate (6.65% at March 31, 2007) when utilized as an overdraft facility.In addition, we must pay a 1.25% per annum non-utilization fee on the available facility during the seasonal drawing period. The seasonal financing facility is 80% guaranteed by the German State of North Rhine-Westphalia. The seasonal facility will reduce by €1.0 million per year and expires on June 30, 2008.On November 30, 2006, we amended the seasonal credit line with Stadtsparkasse Düsseldorf to include HSBC Trinkaus & Burkhardt AG as a second lender. This amendment allows us to borrow the entire €10.0 million ($13.3 million at March 31, 2007) facility for the 2007 season. At March 31, 2007, our German subsidiary, Hein Gericke Deutschland GmbH, and its German subsidiary, PoloExpress, had outstanding borrowings of €28.3 million ($37.7 million) due under its credit facilities with Stadtsparkasse Düsseldorf and HSBC Trinkaus & Burkhardt AG, which includes a revolving credit facility at Hein Gericke GmbH HHHproviding a credit line of €10.0 million ($11.4 million outstanding and $1.9 million available at March 31, 2007), at interest rates of 3.5% over the three-month Euribor (7.22% at March 31, 2007), which matures annually.For this revolving credit line, we must pay a 1.25% per annum non-utilization fee.Outstanding borrowings under the term loan facilities have blended interest rates, with $12.4 million (€9.3 million) bearing interest at 1% over the three-month Euribor rate (4.72% at March 31, 2007), with an interest rate cap protection in which our interest expense would not exceed 6% on 50% of debt, and the remaining $1.7 million (€1.3 million) bearing interest at a fixed rate of 6%. The term loans mature on March 31, 2009, and are secured by the assets of Hein Gericke Deutschland GmbH and PoloExpress and specified guarantees provided by the German State of North Rhine-Westphalia. The loan agreements require Hein Gericke Deutschland and PoloExpress to maintain compliance with certain covenants. The most restrictive of the covenants requires Hein Gericke Deutschland to maintain equity of€44.5 million ($59.3 million at March 31, 2007), as defined in the loan contracts.At March 31, 2007, equity was €54.7 million ($72.9 million), which exceeded by €10.2 million ($13.6 million) the covenant requirements.No dividends may be paid by Hein Gericke Deutschland unless such covenants are met and dividends may be paid only up to its consolidated after tax profits. As of March 31, 2007, Hein Gericke borrowed approximately $28.2 million (€21.1 million) from our subsidiary, Fairchild Holding Corp., which is not subject to restriction against repayment.The loan agreements have certain restrictions on other forms of cash flow from Hein Gericke Deutschland. In addition, the loan covenants require Hein Gericke Deutschland and PoloExpress to maintain inventory and receivables in excess of €50.0 million ($66.7 million). At March 31, 2007, inventory and accounts receivable at Hein Gericke Deutschland and PoloExpress were €85.8 million ($114.4 million), which exceeded by €35.8 million ($47.7 million), the covenant requirement. The loan covenants also require Hein Gericke Deutschland to maintain inventory and accounts receivable at a rate of one and one half times the net debt position. At March 31, 2007, we were in compliance with the loan covenants. At March 31, 2007, our subsidiary, Hein Gericke UK Ltd had outstanding borrowings of $3.2 million (£1.6 million) on its £5.0 million ($9.8 million) credit facility with GMAC. The loan bears interest at 2.25% above the base rate of Lloyds TSB Bank Plc (7.5% at March 31, 2007) and matures on April 30, 2008. We must pay a 0.75% per annum non-utilization fee on the available facility. The financing is secured by the inventory of Hein Gericke UK Ltd and an investment with a fair market value of $5.1 million at March 31, 2007. The most restrictive covenant requires Hein Gericke UK to maintain a maximum level of inventory turns (“Inventory Turns”) as defined.At March 31, 2007, Hein Gericke UK was in compliance with the Inventory Turns covenant. 13 Credit Facility at Aerospace Segment At March 31, 2007, we had outstanding borrowings of $10.4 million on a $20.0 million asset based revolving credit facility with CIT. The amount that we can borrow under the facility is based upon inventory and accounts receivable at our Aerospace segment, and $3.7 million was available for future borrowings at March 31, 2007. Borrowings under the facility are collateralized by a security interest in the assets of our Aerospace segment. The loan bears interest at 1.0% over prime (9.25% at March 31, 2007) and we pay a non-usage fee of 0.5%. The credit facility matures in January 2008.The credit facility requires our Aerospace segment maintain compliance with certain covenants.
